Citation Nr: 1401995	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a disorder in the right triceps on an extraschedular basis.

2.  Entitlement to an extraschedular rating in excess of 10 percent for right arm posttraumatic neuropathy, claimed as neurological disorder in his right upper extremity, prior to June 4, 2012.

3.  Entitlement to a compensable rating for residuals of fractured right fifth finger on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing in July 2008.  A transcript of the hearing is included in the claims file. 

In a September 2012 decision, the RO increased the Veteran's disability rating for right arm posttraumatic neuropathy (neurological disorder) to 30 percent effective June 4, 2012.  As the issue of a higher schedular rating had been denied by the Board in the May 2010 decision, and the Veteran has not expressed disagreement with the September 2012 increase, the Board finds that the only issue on appeal as it relates to the right arm posttraumatic neuropathy is whether an extraschedular rating in excess of 10 percent is warranted prior to June 4, 2012. 

In May 2013 the Board remanded the claim for further development.  The requested development has been completed and the claim is ready for appellate review.  

The Board notes that the issue of evaluation of the Veteran's right upper extremity disability had previously been characterized as "residuals of injuries and surgery to the right upper extremity," and that the issues on appeal have been changed on the title page of this decision for clarification purposes only. 


FINDINGS OF FACT

1.  The Veteran's right arm neuropathy, ulnar disorder and residuals of a right fifth finger fracture do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

2.  The Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an increased evaluation in excess of 10 percent on an extraschedular basis for a disorder in the right triceps have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2013). 

2.  The criteria for an increased evaluation in excess of 10 percent on an extraschedular basis for right arm posttraumatic neuropathy, claimed as neurological disorder in his right upper extremity, prior to June 4, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2013). 

3.  The criteria for a compensable evaluation on an extraschedular basis for residuals of fractured right fifth finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2013). 

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). 

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.  

VA provided notification letters to the Veteran in February 2005, May 2008, December 2008, February 2012 and May 2012.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the elements of his claims, and of the evidence necessary to substantiate his claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  The notification was provided prior to the initial rating decision on appeal. 

The Board notes a deficiency with VCAA notification, however.  VA did not provide written notification prior to the rating decision on appeal of disability ratings in general, of effective dates for the award of VA benefits, or of the applicable rating criteria at issue in the increased rating claim for right arm disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007). 

In May 2008, February 2012 and December 2012, the RO fully notified the Veteran about general requirements regarding disability ratings and effective dates for the award of VA benefits.  See Dingess/Hartman.  Following full notification, VA readjudicated the Veteran's claims in Supplemental Statements of the Case of record.  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error. 

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A. 

In this matter, the Board finds that VA's duty to assist has been satisfied.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with adequate VA compensation examinations for his claims. 

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here. 


Legal Criteria and Analysis

A.  Extraschedular Ratings

The Veteran contends that he is entitled to higher ratings than currently evaluated for his service connected right triceps disability, neurological disorder in the right upper extremity, and residuals of fractured right fifth finger. 

The Board adjudicated the schedular ratings for these conditions in its May 2010 decision.  In this decision, the Board determined that a schedular rating in excess of 10 percent was not warranted for a disorder of the right triceps, with the applicable schedular criteria 38 C.F.R. § 4.73, Diagnostic Code 5306.  The Board also determined that a schedular rating in excess of 10 percent, for the Veteran's
service connected neurological disorder in his right upper extremity was not warranted, with the applicable rating criteria 38 CF R § 4 124a, Diagnostic Codes 8515-8517.  Finally, the Board determined that the schedular criteria for a compensable rating for residuals of fractured right fifth finger have not been met, with the applicable rating criteria38 C F R § 4 118,Diagnostic Codes 7801-7805.  The Veteran did not appeal the Board's May 2010 adjudication on a schedular basis, and it is deemed final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R § 20.1104 (2013).

In a September 2012 decision, the RO increased the Veteran's disability rating for right arm posttraumatic neuropathy (neurological disorder) to 30 percent effective June 4, 2012.  

The scope of review in the present appeal is strictly limited to the issue of entitlement to an increased evaluation on an extraschedular basis for a disorder of the right triceps, a neurological disorder of the right upper extremity, and residuals of a fractured fifth finger.  See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

The Board notes that there is no evidence in the claims file of frequent periods of hospitalization for the Veteran's disabilities of the right arm and residuals of a fractured right fifth finger for the rating period on appeal.  Additionally, there is nothing to show that the disabilities have created marked interference with employment in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.  Rather, the symptoms complained of by the Veteran are those contemplated by the schedular rating criteria.

The Board does no doubt that limitations caused by the service-connected right arm disabilities and right fifth finger have an adverse impact on employability; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the assigned schedular ratings for the service-connected right triceps disability, neurological disorder in the right upper extremity, and residuals of fractured right fifth finger are adequate, and that extraschedular evaluation is not warranted. 

B.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a Veteran unemployable.  Id. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A Veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; posttraumatic neuropathy of the right arm, rated as 30 percent disabling; internal derangement of the right knee, rated as 20 percent disabling; lumbosacral muscle strain, rated as 20 percent disabling; residuals of laceration of the right upper arm, rated as 10 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; residuals of laceration of the third metacarpal phalangeal joint, rated as noncompensable; a right shoulder scar, rated as noncompensable; and right knee scars, rated as noncompensable.  An 80 percent combined rating has been in effect as of May 2010.  The minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities rendered him unemployable.

At a September 2004 VA examination the Veteran reported that he was currently employed as a loan officer.  He described his employment as a desk job involving computer work.   

At a September 2005 VA examination the Veteran reported that he was currently unemployed and that prior to his last job as a loan officer, he worked as a bus driver.  He terminated his job as a bus driver in October 2003 due to back pain.  

At a September 2007 VA examination the Veteran reported he was currently working part time at an auction and was about to quit due to his back pain. 

At the July 2008 hearing the Veteran testified he worked in the detail department sending cars to auction for Toyota and that he left the job in March 2007. 

At a July 2009 VA examination the Veteran stated he had last worked in 2002 or 2003 and had been a bus driver for seven years prior to that time.  He reported a prior work history involving maintenance.  He stated he no longer worked because of back and knee problems. 

At a September 2010 VA ex psychiatric examination the Veteran stated he was currently unemployed and could not obtain employment because of a criminal record and attitude.  He stated he had not worked since 2003.  The examiner found total occupational impairment as a result of mental conditions, including posttraumatic stress disorder (PTSD), anxiety, anger, and depression, but the examiner stated that only half of this impairment was the result of the service connected PTSD condition.  He indicated that non-service connected mental health conditions were responsible for the rest of the Veteran's mental impairment. 

VA outpatient treatment records of November 2010 note the Veteran's report that he had a felony charge which inhibited employability.  He stated he had been unemployed since 2003 as a bus driver, but had also performed maintenance and mechanic work and that he was currently applying for a new job as a bus driver.  Records of December 2010 note that he refused to obtain a manual labor job or a job without advancement opportunities to include any entry level positions.  In January 2011, it was noted he had been able to secure part-time work as a painter.  

At a March 2012 VA examination it was noted that the service connected right knee disability limited the Veteran from prolonged standing, squatting and walking; and the back condition limited some of his ability to perform physical exertion.  Moreover, it was noted the Veteran has limited range of motion of his right shoulder, right knee, and lower back.  He has right arm and right leg chronic weakness, and he has decreased sensation of his right lower extremity.  His right knee has severe arthritis, and he has two ruptured discs in his lower back.  Because of all of this, the examiner found that he is not qualified to drive a bus, which was his last occupation.  However, he is capable of sedentary work at this time.  It was noted he had non-service connected disabilities that limit his employment. 

After considering the totality of the record, the Board finds the preponderance of the evidence establishes that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Rather, the evidence shows that while the Veteran's service-connected disabilities certainly impact or limit his ability to perform certain work, namely arduous or physically demanding work, they did not prevent him from employment.  The record reflects that throughout the appeal period, the Veteran has been on and off work; he currently is unemployed.  The record further reflects that the Veteran has worked in sedentary jobs as well as more physically demanding jobs.  Indeed, the record reflects that he has been employed as a bus driver, but prior to that, he was a loan officer.  While the September 2010 VA examiner opined that the Veteran was not employable due to his psychiatric disabilities, it was noted that this was not due solely to the service-connected PTSD, but that a number of non-service-connected psychiatric disabilities also played a part in the Veteran's unemployability.  Significantly, the March 2012 VA examiner opined that the Veteran was capable of sedentary work, and the record shows he has held such type of employment in the past.  Furthermore, the March 2012 examiner noted that there were additional non-service-connected disabilities which influenced the Veteran's unemployability.  Moreover, as previously noted, even if the Board were to find that the Veteran is completely unemployable based on the September 2010 VA examiner's opinion, it is clear that the unemployability is not solely due to the Veteran's service-connected disabilities.  As such, the September 2010 examiner's opinion cannot serve as a basis to grant TDIU.  

Finally, while the Veteran has offered general contentions that he was not employable due to his service-connected disabilities, the Board finds the probative weight of these lay assertions to be less than that of the VA medical opinions which have described the Veteran as employable during this time frame.  In the absence of probative evidence to the contrary, other than the Veteran's own contentions, a TDIU must be denied by the Board. 

For the foregoing reasons, the preponderance of the evidence is against the claim for a TDIU.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied. 


ORDER

Entitlement to a disability rating in excess of 10 percent for a disorder in the right triceps on an extraschedular basis is denied.

Entitlement to an extraschedular rating in excess of 10 percent for right arm posttraumatic neuropathy, claimed as neurological disorder in his right upper extremity, prior to June 4, 2012 is denied.

Entitlement to a compensable rating for residuals of fractured right fifth finger on an extraschedular basis is denied.

Entitlement to TDIU is denied.



____________________________________________
J. K BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


